COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
  TURBO RESTAURANTS, LLC,                                       No. 08-21-00071-CV
                                                    §
                                 Appellant,                         Appeal from the
                                                    §
  v.                                                        281st Judicial District Court
                                                    §
  REID’S REFRIGERATION INC. d/b/a                             of Harris County, Texas
  REID’S A/C & HEAT,                                §
                                                                 (TC# 2020-55564)
                                 Appellee.          §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause to the trial

court for further proceedings consistent with this Court’s opinion.       We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.